434 F.2d 1050
UNITED STATES of America and James M. Vighetti, Special Agent, Internal Revenue Servicev.N. R. WHITE, as Treasurer of Hiram Swank's Sons, Inc., Appellant.
No. 18822.
United States Court of Appeals, Third Circuit.
Argued December 8, 1970.
Decided December 17, 1970.

Appeal from the United States District Court for the Western District of Pennsylvania; Edward Dumbauld, Judge.
Leonard Boreman, Baskin, Boreman, Sachs, Gondelman & Craig, Pittsburgh, Pa. (Charles E. Wittlin, Gerald S. Lesher, Pittsburgh, Pa., on the brief), for appellant.
Joseph H. Reiter, Department of Justice — Tax Division, Washington, D. C. (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Joseph M. Howard, John M. Brant, Attys., Deparment of Justice, Washington, D. C., Richard L. Thornburgh, U. S. Atty., on the brief), for appellee.
Before ALDISERT, ADAMS and ROSENN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
Before us is an appeal from an order directing that a summons under authority of the Internal Revenue Code of 1954, 26 U.S.C.A. §§ 7402(b) and 7604 (a) be enforced and respondent be directed to produce the items called for thereby. After careful consideration of the briefs and argument, we believe that this case is controlled by United States v. De Grosa, 405 F.2d 926 (3 Cir. 1969); United States v. Erdner, 422 F. 2d 835 (3 Cir. 1970).


2
The judgment of the district court will be affirmed.